DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are pending.

Specification
The abstract of the disclosure is objected to because the length exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper content of an abstract of the disclosure. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in the specification:
a red mark in Figures 6B, 7B, 8B;
a blue mark in Figures 6C, 7C, and 8C ;
the visual mark set to 0.6 visual mark of relative distance, as shown in Figure 12;
a knob AP for public use in Figure 19;
a split plate switching knob Ad in Figure 20;
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  The term “confirm” should be “conform”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: The limitation “pupil sight measurement frame” should read “pupil line of sight measurement frame” to provide antecedent support to “the pupil line of sight measurement frame”. Appropriate correction is required.

Claims 6-7 and 9-10 are objected to because of the following informalities:  Portions of each Claim are marked without any indication of the reason for marking. If amended, the Claims do not comply with the requirements of 37 CFR 1.121(c), otherwise the underlined Claim portions draw attention to the text without contributing to the clarity or precision of the actual claim language. Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  The limitation “the upper groove and The lower groove is used to provide t he binocular vision” should read “the upper groove and the lower groove is used to provide the binocular vision”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b). The claims are narrative in form and replete with indefinite language and grammatical errors. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form. 
Regarding Claim 1. A vision correction and inspection method is claimed comprising a first and a second process.  The relationship between the claimed first and the claimed second process while performing the method are not specified. The method steps necessary to accomplish the claimed method are unspecified, therefore the method is indefinite. 
The limitations “the first one”, “the second one”, ”the misaligned image”, “the inspected person's”, “the aligned image”, “the inspector”, “the image”, “the image adjustment software/device”, “the correction data”, “the glasses”, “the lens maker”, and the “the alignment image” do not have proper antecedent support.
The limitation “the first one mainly uses an image adjustment software/device” contains indefinite term “mainly”.
The limitation “the image obtained by the image adjustment software/device is enlarged/reduced/shifted/focused/diverged/rotated” is indefinite. The adjectives describing each image adjustment should be connected by an “and” or by an “or”.
Regarding Claim 3. The limitation “normal people” is indefinite.
Regarding Claims 2-10. Claims 2-10 are rejected under 35 USC §112(b) for containing the indefinite subject matter of their respective parent claim.
Regarding Claim 2. Claim 2 is not written in one sentence form as required by MPEP 608.01(m).
Regarding Claim 3.  Claim 3 is not written in one sentence form as required by MPEP 608.01(m). Claim 3 depends on Claim 1 and is directed towards further description of “the three-dimensional visual inspection steps”. Claim 1 does not refer to “three-dimensional visual inspection steps”.
Regarding Claim 4. The Claim 4 limitations “red mark (as shown in Figure 8B) and the right eye to look at the blue mark (as shown in Figure 8C)” refer to Figures in the disclosure that do not contain a ‘red mark’ or a ‘blue mark”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Johannes (US 3,240,548) in view of Krall (US 2021/0085173). All reference is to Johannes unless indicated otherwise.

Regarding Claim 1 (Original), Johannes teaches a vision inspection and correction method, includes two inspection processes and systems, 
the first one is an image images fusion process [col. 3 lines 40-45], wherein 
the first one mainly uses an image adjustment software/device, so that the misaligned image obtained by the inspected person's abnormal eyes can be enlarged/reduced/shifted/focused/diverged/rotated after adjustment, so that the inspected person's eyes can see the aligned image projected on the display screen by the inspector [col. 4 lines 5-15], and 
since the image obtained by the image adjustment software/device is enlarged/reduced/shifted/focused/diverged/rotated to have adjustment data [col. 4 lines 18-19, dioptric power both spherical and astigmatic], etc., they are converted into the correction data of the glasses, so as to make the lens maker make the lens for the inspected person to see the alignment image through the lens [col. 4 lines 35-50]
Johannes does not teach a binocular vision focal length detection process
	Krall teaches a binocular vision focal length detection process [fig. 11 @140]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a process for measurement of binocular focal length into the vision inspection and correction method taught by Johannes, in order to measure binocular misalignment (Krall: ¶0002).

Allowable Subject Matter
Claims 2-10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A listing of the prior art made of record is provided on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694